Citation Nr: 0514897	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  98-19 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for loss of vision in the 
left eye, to include as secondary to the veteran's service-
connected migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to June 
1978 and from May 1979 to November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.

In her August 2002 Notice of Disagreement, the veteran 
requested a Board hearing.  She also clarified in November 
2002 that she sought a video conference hearing.  However, 
following an RO hearing in December 2002, she indicated in 
her May 2003 Substantive Appeal that she did not want a Board 
hearing and did "not wish to wait the 60 days for the 
hearing."  Her Board hearing request is thus deemed 
withdrawn.  38 C.F.R. § 20.702(e) (2004).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.

2.  The veteran's claimed disorder of the left eye has not 
been shown to be etiologically related to either service or a 
service-connected disorder.


CONCLUSION OF LAW

Loss of vision in the left eye was not incurred in or 
aggravated in service or as secondary to the veteran's 
service-connected migraine headaches.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded her 
comprehensive VA examinations addressing her claimed 
disorder.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claim in a December 2003 letter.  By this  letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by her and which portion VA would 
attempt to obtain on her behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Apr. 14, 2005).  In this letter, the 
veteran was also advised to submit additional evidence to the 
RO, and the Board finds that this instruction is consistent 
with the requirement of 38 C.F.R. § 3.159(b)(1) that VA 
request that a claimant provide any evidence in his or her 
possession that pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed June 2002 rating decision.  
However, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate her claim and assist her in developing relevant 
evidence.  Accordingly, the Board finds that no prejudice to 
the veteran will result from an adjudication of her claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The Board 
observes that refractive error of the eye is, as with other 
congenital and developmental disorders, not defined as a 
disease for VA compensation purposes.  38 C.F.R. § 3.303(d).

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In May 1977, during service, the veteran reported the onset 
of headaches affecting the frontal region across the eyes.  
She stated that she had a previous episode of headaches where 
she "couldn't see anything."  In September 1977, she 
described an incident in which she hit her head on a tree and 
had blurred vision in the left eye.  She also reported burred 
vision in May 1978.  Both her June 1978 separation 
examination and her February 1979 enlistment examination 
revealed no visual disorders other than refractive error.  In 
November 1979, she reported pain behind the eyes.  An April 
1981 eye examination revealed no abnormalities, other than 
refractive error.

Subsequent to service, VA examinations from June 1982 and 
June 1984 revealed no eye abnormalities, although the veteran 
reported vertigo with horizontal rotation of the head during 
the eye portion of the latter examination.  During a 
September 1987 VA hospitalization, the veteran reported 
photophobia during full-blown headaches.  No eye 
abnormalities were revealed by a November 1988 VA examination 
addressing her headaches.  

In August 1996, the veteran was hospitalized at Rapid City 
Regional Hospital in Rapid City, South Dakota.  During this 
hospitalization, she was treated for migraine headaches.  The 
hospitalization revealed left visual difficulty, with triple 
vision and decreased color intensity; and apparent migraine 
headaches, with some imbalance and left visual difficulty.  
In an August 1996 statement, Brian E. Tschida, M.D., noted 
that the veteran's hospitalization "raised the question of 
possible optic neuritis versus ocular migraine."  Robert B. 
Nixon, M.D., indicated in an August 1996 statement that the 
veteran had a painful loss of vision on the left side, with 
symptoms and signs "suggestive of optic neuritis rather than 
ocular migraine."  In an October 1996 record, Timothy P. 
Minton, M.D., noted visual loss in both eyes and indicated 
that he "can't find etiology but suspect functional vision 
loss."  

The veteran's January 1997 VA neurological examination report 
reflects her history of pain in and around the left eye three 
to four times per week, lasting three hours to 1.5 days, and 
contains a notation of optic neuritis, incomplete at present, 
that was slowly resolving.  An October 1998 VA neurological 
examination report contains a notation of visual loss in the 
left eye attributed to optic neuritis.  The examiner noted 
that, currently, the veteran had only partial vision (shadows 
and movement) in the left eye, with secondary decreased 
lateral visual field vision.

The report of a private eye examination from February 2001 
indicates a complaint of sharp pain behind the left eye, and 
the examiner rendered an assessment of a probable migraine 
symptom.

A September 2001 VA eye examination revealed normal optic 
nerve, pupil response, and vessels findings.  The examiner 
noted "no visible reason for vision loss in left eye - [the 
veteran] thinks it due to migraine."

In October 2001, the veteran was afforded a further VA 
neurological examination, conducted by an examiner who 
reviewed her claims file.  Following the examination, the 
examiner diagnosed migraine headaches and reported loss of 
vision of the left eye.  The examiner noted that she had 
discussed this case with the examiner who conducted the 
September 2001 VA eye examination, who had also discussed the 
case with Dr. Minton.  Both eye doctors were noted to have 
not found an etiology for the veteran's visual loss, and they 
also indicated that they had no knowledge of visual loss 
secondary to migraine headaches by medical literature or 
experience.  As such, the examiner noted that it was "less 
than likely that any visual loss this veteran may have is due 
to her migraine condition."  

In January 2002, the VA doctor who conducted the October 2001 
VA neurological examination again reviewed the veteran's 
claims file to determine whether any current left eye 
problems were attributable to her in-service injury, in which 
she hit her head on a tree.  The examiner noted that the 
veteran did not show a loss of vision stemming from this 
particular injury, and her service medical records did not 
reflect any other discussion of eye problems.  Moreover, 
other medical records indicated no ongoing left eye problems 
until the 1990s.  As such, the examiner found that it was 
"less than likely that the veteran's current left eye 
condition is secondary to running into a tree in 1977 while 
on active duty."  In reiterating her reasons for this 
conclusion, the examiner noted that any residuals of the 
claimed head injury would have been present at the time of 
the injury and persistent thereafter, but this was "not the 
case" in the present matter.

In an April 2003 statement, Daniel J. Hafner, M.D., noted 
that the veteran had an entirely normal right eye but almost 
total left eye visual loss "from some vascular etiology."  
Dr. Hafner indicated that the suddenness of the visual loss 
of the left eye would appear to clearly indicate some type of 
vascular accident six years earlier, but he was uncertain as 
to what actually occurred.  

The Board has reviewed the aforementioned evidence and 
observes that several private treatment providers have 
suggested a close relationship between the veteran's left eye 
visual problems and her service-connected migraine headaches.  
Notably, in an August 1996 statement, Dr. Tschida indicated 
that the veteran's recent hospitalization "raised the 
question of possible optic neuritis versus ocular migraine."  
Moreover, a February 2001 private visual examination, 
addressing the veteran's claimed left eye symptoms, contains 
an assessment of a probable migraine symptom.

While the Board considers the noted findings to be competent 
medical evidence, it does not appear that Dr. Tschida or the 
examiner who conducted the February 2001 examination had an 
opportunity to review the veteran's claims file.  As such, it 
is not clear whether their conclusions are based on a medical 
history other than that presented by the veteran.  By 
contrast, the examiner who conducted the October 2001 VA 
neurological examination and offered a further opinion in 
January 2002 did review the claims file.  This examiner 
indicated that, based on medical literature and experience, 
there was no basis for concluding that the veteran's service-
connected migraine headaches caused her left eye symptoms.  
The examiner also noted that the absence of significant left 
eye symptoms until the 1990s indicated that the veteran's in-
service head injury was not the cause of her current 
problems.  Given that this examiner did review the claims 
file and based her conclusions on a reliable medical history, 
the Board finds her conclusions to have more probative value 
than those of the aforementioned private doctors.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (in comparing positive 
and negative evidence, the Board may favor the opinion of one 
competent medical professional over that of another, so long 
as an adequate statement of reasons and bases is provided).  

Currently, the only other evidence of record supporting the 
veteran's claim is her own lay opinion, as indicated in her 
December 2002 VA hearing testimony.  The veteran, however, 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, her lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for loss 
of vision in the left eye, to include as secondary to her 
service-connected migraine headaches, and this claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for loss of 
vision in the left eye, to include as secondary to the 
veteran's service-connected migraine headaches, is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


